[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                            FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                      FEBRUARY 21, 2008
                                                      THOMAS K. KAHN
                                No. 07-10534
                                                           CLERK
                            Non-Argument Calendar
                          ________________________

                     D. C. Docket No. 06-00108-CR-T-27-MSS

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

LEMMIE DOZIER,
a.k.a. Man II Man,

                                                      Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (February 21, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Mark Ciaravella, appointed counsel for Lemmie Dozier in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Dozier’s

conviction and sentence are AFFIRMED.




                                           2